IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-58,719-03


                         EX PARTE MANUEL GALLEGOS, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W00-51576-U(C) IN THE 291ST DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to imprisonment for fifty years.

        On January 15, 2019, the trial court entered an order designating issues. This application was

properly forwarded to this Court. See TEX . R. APP . P. 73.4(b)(5). However, the application was

forwarded before the trial court made findings of fact and conclusions of law. We remand this

application so the trial court can complete an evidentiary investigation and make findings of fact and

conclusions of law.
       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Filed: July 3, 2019
Do not publish